Citation Nr: 9925882	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-12 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left toe condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for sand in both eyes and for a left toe 
condition.  At a hearing before a member of the Board in June 
1999, the veteran withdrew the issue of service connection 
for an eye disorder or problems stemming from environmental 
conditions including sand in the eyes, from appellate 
consideration.  Thus, that issue is no longer before the 
Board.  

At the time of his hearing, the veteran submitted a service 
medical record dated in April 1992 reflecting left big toe 
pain and limited duty for three days.  The veteran also 
submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDING OF FACT

Competent medical evidence of a nexus between a bunion of the 
left foot and an in-service injury or disease has not been 
presented.


CONCLUSION OF LAW

The claim for service connection for a left toe condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Relevant service medical records reflect that upon enlistment 
examination dated in November 1989, the veteran's systems 
were clinically evaluated as normal with the exception of 
moderate asymptomatic pes planus.  A January 1992 clinical 
record reflects complaints of pain radiating on the inner 
part of the left foot by the big toe.  The examiner noted no 
swelling, no erythema, no ecchymosis, no drawer, and no 
laxity.  An impression of a contusion was noted and no 
running or jumping, etc. for 7 days was recommended.  A 
radiologic report of the left foot revealed no fracture, 
dislocation, or soft tissue abnormality.  An April 1992 
"sick slip" reflects left big toe pain and a limited duty 
assignment of no jumping and running at the veteran's own 
pace for three days.  A September 1992 clinical record 
reflects a complaint of a bump on the left foot.  The 
examiner noted some swelling on the dorsum, no erythema, and 
no induration.  An assessment of soft tissue swelling was 
noted.  Upon separation examination dated in July 1993, the 
veteran's systems were clinically evaluated as normal with 
the exception of mild asymptomatic pes planus.

Upon Persian Gulf examination dated in November 1993, the 
veteran's extremities and musculoskeletal system were 
evaluated as normal.  The examination is silent for 
complaints or diagnoses related to the left toe.

VA outpatient treatment records dated in March 1994 and March 
1998 are silent for complaints, treatment, or diagnoses 
related to the left toe.

Upon VA neurological examination dated in November 1998, the 
examiner noted an impression of a normal neurological 
examination with spontaneous resolution of headaches and 
paresthesias of the hand of unknown type.  

A VA mental examination dated in November 1998 reflects a 
relevant assessment of a bunion on the left foot.

Upon VA Gulf War examination dated in November 1998, the 
veteran complained of a small bunion on the left foot.  The 
examiner noted the veteran did have a small bunion on the 
left foot with an angulation of approximately 20 degrees.  No 
other abnormalities of the feet were noted.  The examination 
report is silent for diagnoses relevant to the foot or toe.

At his June 1999 hearing before a member of the Board, the 
veteran testified that his left toe condition began during 
basic training when he was issued boots which were too small 
for his feet.  (Transcript, page 3).  The veteran stated that 
he suffered from pain in the toe, which was treated with hot 
water and salt.  The veteran also stated he did not recall 
taking pain medication for his toe.  (Transcript, page 4).  
The veteran recalled being placed on light duty as a result 
of his toe on two or three occasions.  (Transcript, pages 5, 
10).  The veteran testified that he used Epsom salts and hot 
water to soak his toe during the week.  The veteran also 
testified that he was on his feet constantly at work, that he 
wore loose shoes, and that the pain in his feet increased as 
the day progressed.  (Transcript, pages 6, 9).  The veteran 
stated the pain had been present since 1993.  (Transcript, 
page 7).  The veteran also stated that he did not have any 
problems with his right foot.  The veteran recalled that a 
bunion was first assessed at his Persian Gulf examination.  
(Transcript, pages 8-9).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

VA regulations also provide that for a showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b) (1998).  Then, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection, if corroborated by medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In 
that regard, the Board further notes that the Court has 
recently held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Although a layperson is competent to 
testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The veteran contends that service connection is warranted for 
a left toe condition because he developed a chronic bunion on 
his left foot as a result of wearing boots that were too 
small during his active military service.  The veteran 
further contends that he suffers from recurrent pain as a 
result of the bunion.  

Following a thorough review of the evidence of record, the 
Board concludes that service connection is not warranted for 
a left toe condition.  Although service medical records 
reflect complaints of left toe pain in January 1992 and April 
1992 as well as left foot swelling in September 1992, the 
veteran's systems were clinically evaluated as normal upon 
separation examination dated in July 1993.  The only defect 
noted was mild asymptomatic pes planus.  The veteran 
testified that he had experienced pain since 1993; however, 
post-service medical records are silent for complaints, 
treatment, or diagnoses relevant to the left foot until 
November 1998, at which time a relevant assessment of a small 
bunion on the left foot with angulation of approximately 20 
degrees was noted.  Additionally, the record is silent for 
competent medical evidence relating the veteran's current 
left foot condition to the symptomatology noted during 
service.  

The veteran's claim that his present left foot bunion is 
related to his in-service symptomatology is supported solely 
by his own contentions.  However, the Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay assertion that his bunion is 
related to his active service is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own left foot condition.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  Thus, in the absence of competent 
medical evidence relating his current bunion of the left foot 
to the symptomatology first observed during service, or any 
incident of service, the veteran's claim of entitlement to 
service connection for a left toe condition is not well 
grounded and must be denied.


ORDER

Service connection for a left toe condition is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

